SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   December 3, 2021



In the Court of Appeals of Georgia
 A21A1386. IN THE INTEREST OF A. B., et al., children.

      HODGES, Judge.

      In August 2019, the juvenile court terminated the mother’s parental rights to

A. B., M. C., and K. B., all minor children.1 We granted the mother’s discretionary

appeal, in which she contends that the juvenile court erred in terminating her parental

rights despite insufficient evidence to show that the children were harmed or were

presently dependent; that the Department of Family and Children Services

(“DFACS”) failed to make reasonable efforts to reunify the family; and that the trial




      1
       A. B. was born June 19, 2008; M. C. was born February 16, 2011; and K. B.
was born June 16, 2016.
court erred by allowing the admission of certain testimony.2 For the reasons that

follow, we affirm in part and vacate and remand in part.

      “On appeal from a juvenile court’s decision to terminate parental rights, we

review the evidence in the light most favorable to the juvenile court’s ruling and

determine whether any rational trier of fact could have found by clear and convincing

evidence that the parent’s rights should be terminated.” In the Interest of A. B., 346

Ga. App. 2 (815 SE2d 561) (2018).

      So viewed, the record shows that the two older children, A. B. and M. C., were

first found dependent because of the mother’s substance abuse, inadequate housing,

and lack of income. They were removed from her care in 2015 and spent about 1 ½

years in foster care in Haralson County. The mother completed residential substance

abuse treatment and regained custody.

      In 2017, DFACS in Douglas County removed all three children from their

mother’s care,3 including K. B., who was then a baby. A. B. and M. C.’s school

      2
        This appeal was initially filed as Case No. A21A0499, but that case was first
dismissed because the mother failed to file an appellate brief, then reinstated, then
later remanded to the trial court for completion of the record. It has been redocketed
as A21A1386.
      3
        The juvenile court found that the mother took the children to Douglas County
in an attempt to avoid an investigation by Haralson County DFACS.

                                          2
contacted DFACS because the older children came to school hungry and unkempt,

with matted hair, and wearing dirty clothes that were inappropriate for the weather.

The mother had left A. B. and M. C. in the care of A. B.’s grandfather, who lived in

a “known drug house.” The mother did not live in that house, but moved from place

to place with K. B., and avoided contact with DFACS. The mother had a history of

substance abuse and had not submitted to drug screens. She also had a history of

domestic violence in the children’s presence with one of the putative fathers. The

juvenile court found that the children were severely neglected and in an unsafe living

environment, and placed them in DFACS custody.

      The juvenile court reviewed the children’s cases in early 2018, and, in 2019,

issued orders of adjudication and disposition finding the children dependent.4 The

juvenile court found that the mother had executed a document in 2017 placing the

children in the temporary custody of a woman who lived in a home with a number of

other adults, but not the mother. DFACS was unable to determine exactly who else

lived there. The juvenile court found that A. B. and M. C. were dressed


      4
         The mother appealed the juvenile court’s 2018 dependency finding, and this
Court vacated and remanded that order for further findings of fact and conclusions
of law. In the Interest of A. B., 350 Ga. App. 158, 159 (1) (828 SE2d 394) (2019). The
juvenile court issued revised orders, which the mother has not appealed.

                                          3
inappropriately for school, that one child had no underwear, that both children had

seasonally inappropriate shoes and socks or shoes that did not fit, and lacked school

supplies. The school purchased all these items for them. Their hair was matted and

they had lice. Even when kept out of school for lice treatment, they returned with nits

in their hair. The school’s health monitor groomed them because the mother testified

that she could not see the nits and needed someone else to remove them. Both older

children had severe eczema consistent with stress and neglect, and one child’s legs

were so swollen the school sought medical attention for her, as the health monitor

was unable to reach the mother. The children made more than 20 trips to the health

monitor, and M. C. was absent so much that her teacher believed it interfered with her

education. The mother was unresponsive when contacted about the children’s

excessive absences, tardies, and grading issues. Also, the older children’s Medicaid

had been allowed to lapse.

      The juvenile court found that, at the time of removal, the baby, K. B., was “in

poor condition,” “very sick and in need of medical care,” and that the mother had also

allowed her Medicaid to lapse. The juvenile court found that the mother’s appearance,

behavior, and testimony at the hearing were “consistent with substance abuse.” She

had relapsed and not returned to treatment. It found all three children dependent

                                          4
because of the mother’s chronic neglect, inadequate supervision, and delegation of

parental responsibility to others who failed to provide adequately for the children,

including a failure to provide insurance coverage for all the children and adequate

medical care for K. B.

      The juvenile court additionally found that DFACS made reasonable efforts to

prevent the children’s removal and facilitate their return home by providing referrals

for drug screens and family preservation services, which the mother refused.

Although DFACS created a reunification case plan, the mother refused to sign it. The

mother did not appeal these dependency findings, which were based upon hearings

held in early 2018.

      The juvenile court next held termination hearings in July 2019. In addition to

testimony about how the children were doing in their respective placements, which

will be discussed more fully below, the juvenile court heard testimony that the mother

refused to review her reunification case plan with DFACS and failed to complete it,

and failed to get required parental fitness, psychological, and substance abuse

assessments. She failed to complete approximately five requested drug screens, but

did complete one, testing positive for THC, methamphetamine, and amphetamines.

The mother also never paid child support, never obtained domestic violence

                                          5
counseling, never provided proof of any income, and never provided proof of stable

housing. The case worker who visited the mother’s home testified that it lacked

running water, had exposed electrical wires, was very cluttered inside and out, and

had a weapon out in the open. When the case worker told the mother that the home

was inappropriate for children, the mother refused to respond. The case worker

testified that, other than inconsistent visits, the mother made no attempt to reunite

with her children.

       The juvenile court suspended the mother’s visitation in May 2019, finding that

she had demonstrated disruptive and inappropriate behaviors and appeared to be

under the influence of illegal substances during visits, and that this behavior was

negatively affecting the children. It does not appear from the record that the mother

contested that suspension. However, a therapist testified that, in June and July 2019,

she attempted to set up therapeutic visitations between the mother and her children,

but the mother refused to confirm the visits and said she did not have time to confirm

the visits.




                                          6
      The mother did not appear at either of the termination hearing dates, although

an attorney appeared on her behalf. In August 2019, the juvenile court terminated the

mother’s parental rights,5 and we granted the mother’s discretionary appeal.

      1. The mother contends that the evidence was insufficient to show that the

children were harmed by their current circumstances. We find no error as to A. B. and

M. C., but must vacate the juvenile court’s judgment as to K. B.

      Because the mother did not appeal from the juvenile court’s revised

determinations that the children were dependent, these findings are conclusive and

sufficient to show that at that time, the children were dependent due to the mother’s

lack of proper parental care or control. In the Interest of C. A. B., 347 Ga. App. 474,

476, n. 2 (819 SE2d 916) (2018). Thus, our inquiry examines, in the context of the

mother’s enumeration, whether clear and convincing evidence shows that continued

dependency would harm the children.

      The juvenile court terminated the mother’s parental rights pursuant to OCGA

§ 15-11-310 (a) (5), which provides a ground for termination when




      5
        The juvenile court also terminated the parental rights of three respondent
fathers or putative fathers. These fathers are not part of the instant appeal.

                                          7
      [a] child is a dependent child6 due to lack of proper parental care or
      control by his or her parent, reasonable efforts to remedy the
      circumstances have been unsuccessful or were not required, such cause
      of dependency is likely to continue or will not likely be remedied, and
      the continued dependency will cause or is likely to cause serious
      physical, mental, emotional, or moral harm to such child.


      In regard to the harm provision of OCGA § 15-11-310 (5) (A) and (B), a

juvenile court

      must assess whether a child currently in foster care is likely to suffer
      serious harm as a result of continued dependency if the child remains
      indefinitely in foster care, and also the likelihood of harm if the child
      returns to the custody of the parent, notwithstanding that the
      [dependency] persists.


(Citation and punctuation omitted; emphasis supplied.) In the Interest of A. S., 339

Ga. App. 875, 881 (3) (794 SE2d 672) (2016); accord In the Interest of E. M. D., 339

Ga. App. 189, 201-202 (II) (B) (793 SE2d 489) (2016).




      6
         A “dependent child” is a child who “(A) [h]as been abused or neglected and
is in need of the protection of the court; (B) [h]as been placed for care or adoption in
violation of law; or (C) [i]s without his or her parent, guardian, or legal custodian.”
OCGA § 15-11-2 (22).

                                           8
         (a) K. B.: The mother argues that the evidence was insufficient to show that K.

B. was harmed by her current living circumstances,7 where she had been placed in a

foster-to-adopt home. The mother also argues that the juvenile court’s order failed to

assess the extent to which instability was specifically harming K. B., and whether she

would be harmed by remaining in foster care “indefinitely.” We are constrained to

agree.

         The mother points only to testimony from a social services case manager who

testified that K. B. is “‘doing fantastic’ in her foster home.” The State, however,

points to no evidence or testimony whatsoever regarding K. B. that addresses the

issue of harm, either as it relates to K. B.’s remaining indefinitely in foster care or her

likelihood of harm if returned to the mother. See Interest of A. S., 339 Ga. App. at 881

(3); Interest of E. M. D., 339 Ga. App. at 201-202 (II) (B). The juvenile court’s order

made no factual or legal findings specific to K. B. regarding harm.

         “These deficiencies prevent us, in this case, from making an intelligent review

of the mother’s . . . challenges to the sufficiency of the hearing evidence.” (Citation

and punctuation omitted.) Interest of A. B., 350 Ga. App. at 159 (1). Accordingly, we


         7
        The mother raises no other viable contentions of error related to the juvenile
court’s findings pursuant to OCGA § 15-11-310 (5), so we do not address them.

                                            9
vacate the juvenile court’s termination order as to K. B. and remand the matter “with

direction that the juvenile court prepare appropriate findings of fact and conclusions

of law and enter a new judgment, after which another appeal [as to K. B.] may be

made.” Id.

      (b) M. C. and A. B.: The mother argues that the evidence was insufficient to

show that A. B. and M. C. would be harmed if returned to her custody or if they

remained indefinitely in foster care,8 and that the juvenile court did not make

appropriate findings as to these children. We disagree.

      The mother presented no record citations to evidence supporting these

contentions related to M. C. and A. B. Although Court of Appeals Rule 25 (c) (2) (i)

provides that we need not search for or consider an enumerated error unsupported by

record citations, because of the importance of the issue at hand, we have reviewed the

record and find no merit in the mother’s contentions as to M. C. and A. B.




      8
        Again, the mother raises no other viable contentions of error related to the
juvenile court’s findings pursuant to OCGA § 15-11-310 (5), so we do not address
them.

                                         10
      M. C. and A. B. had both been placed in the care of Joshua Davis,9 who

testified that he was M. C.’s biological father, although he had not taken a DNA test.10

He is not A. B.’s biological father, but he is on track to adopt her. Both older girls had

expressed a desire to continue living with him because of the security his home

provided.

      A licensed professional counselor and play therapist was qualified as an expert

without objection from the mother’s counsel,11 who questioned the expert extensively

about her qualifications. This counselor testified that, when M. C. entered foster care,

she was “stubborn, disobedient, . . . and having temper outbursts and rapid mood



      9
          A. B. also was living with Davis, although she is not his biological daughter.
      10
         The juvenile court terminated the parental rights of M. C.’s legal father, who
has not appealed.
      11
        The mother argues that the juvenile court erred in admitting expert testimony
from this therapist, whom she contends lacked specialized knowledge, skill,
experience and training. The mother cites to a single transcript page in support of her
contentions, where the therapist testifies about her education, qualifications and
experience. The mother provides no record citations to the specific testimony which
she contends the therapist was unqualified to give, and we will not cull the record on
her behalf in search of error. Guilford v. Marriott Intl., 296 Ga. App. 503, 504 (675
SE2d 247) (2009); accord Court of Appeals Rule 25 (c) (2) (i). As the mother
“provides no record citation to show where this violation allegedly occurred, [she]
therefore has failed to show error by the record.” Jones v. State, 318 Ga. App. 342,
348 (3) (a) (iv), n. 5 (733 SE2d 400) (2012).

                                           11
changes.” She was diagnosed with adjustment disorder and mixed disturbance of

emotions and conduct. Since living with her father and in foster care, her behavior has

improved and she has been better able to communicate about her feelings.

      The counselor, who was actively treating M. C., testified that, since entering

foster care and then moving in with her father, M. C.’s behavior had improved. She

testified that to continue M. C.’s healing and behavioral improvements, it was

important that she obtain a permanent home, and that she would be psychologically

harmed if she was removed from Davis’s care and returned to her mother because she

had fears of abandonment. The counselor testified that, if M. C. did not achieve a

permanent home, because of her past traumas with her mother, she was likely to

suffer learning issues, emotional problems, personality disorders, low self-esteem,

and low ability to empathize in her future life.

      The counselor also testified about A. B., whom she also was treating. The

counselor testified that A. B. had been diagnosed with adjustment disorder and mixed

disturbance of emotions and conduct “[b]ecause of the changes that she’s experienced

throughout her life[,]” and that she also presented with symptoms of trauma and

ADHD. The trauma symptoms included temper outbursts, destructive behavior,

aggression, peer conflict, low self-esteem, and low empathy amounting to “post-

                                          12
traumatic stress symptoms” because of the stressful events she had been exposed to

over the years. She testified that A. B.’s symptoms had improved in foster care with

Davis because of the consistency and security the home offered.

      Another licensed professional counselor and trauma assessor also was qualified

as an expert, and the mother’s counsel specifically stated she had no objections to this

qualification.12 She completed a trauma assessment of M. C.        This counselor

testified that M. C. was diagnosed with adjustment disorder and disclosed trauma

from witnessing domestic violence while living with her mother. She testified that M.

C. was bonded to Davis and would be harmed if she did not have a permanent,

consistent caregiver, resulting in disruptive behaviors, anxiety, depression, and

abandonment issues. It was in the best interests of M. C., the counselor testified, to

remain with Davis.

      This counselor also as to A. B. She testified that during treatment, A. B. had

told her about witnessing multiple incidents of domestic violence involving her

mother and one of the children’s putative fathers. A. B. told the counselor about being

hit in the head with a mallet when the putative father threw it during an argument, and


      12
        The mother raises no contention of error as to this counselor’s expert
testimony.

                                          13
said she was afraid for herself and her sisters. A. B. also told the counselor she had

been threatened with being hit with a belt with spikes on it. She had been diagnosed

with symptoms of post-traumatic stress disorder, and needed ongoing therapy. The

counselor testified that A. B. was bonded to Davis and that her placement in his home

was appropriate.

      The children’s guardian ad litem testified that she had visited the girls’

placement with Davis, that they were doing well and showing improvements in their

physical and emotional well-being. She testified that the girls wished to remain in

their current placement, and that it was in their best interests to do so.

      The juvenile court, consistent with and relying upon these facts, found that A.

B. and M. C. would be harmed if they were returned to the mother’s neglectful

treatment and if they remained, without any permanency, in foster care. In light of this

extensive evidence and testimony, there was clear and convincing evidence sufficient

to support the juvenile court’s determination pursuant to OCGA § 15-11-310 (a) (5).

See In the Interest of L. P., 339 Ga. App. 651, 656-657 (2) (794 SE2d 252) (2016)

(finding clear and convincing evidence showed harm if children were returned to

parents because of parents’ substance abuse and inability to provide stability, and



                                          14
finding harm if children remained indefinitely in status quo without permanence,

where foster parents wished to adopt them).

      OCGA § 15-11-310 (b) provides that, “[i]f any of the statutory grounds for

termination has been met, the court shall then consider whether termination is in a

child’s best interests after considering [certain delineated] factors . . ..” “On appeal,

[the mother] does not challenge the substance of the court’s finding that the

termination of [her] parental rights was in [M. C. and A. B.’s] best interests, and thus,

[s]he has abandoned any such argument on appeal.” (Emphasis omitted.) In the

Interest of C. S., 354 Ga. App. 133, 140 (1) (840 SE2d 475) (2020).

      2. The mother argues that there was insufficient evidence of current

dependency because Davis is meeting A. B. and M. C.’s needs.13 See OCGA § 15-11-

310 (a) (5). We do not agree.

      While the mother does cite some general legal authority, she cites nothing on

point to her specific contention and makes only conclusory statements unsupported

by a single record citation. This is not the type of meaningful argument contemplated

by our rules. Court of Appeals Rule 25 (c) (2) (“Any enumeration of error that is not



      13
           The mother does not mention K. B. in this enumeration.

                                           15
supported in the brief by citation of authority or argument may be deemed

abandoned.”).

      To the extent that this enumeration has not been abandoned, we find that it

lacks merit because our law provides that “[t]he test in determining termination of

parental rights . . . is whether the mother, ultimately standing alone, is capable of

mastering and utilizing the necessary skills to meet her parenting obligations.”

(Citation and punctuation omitted; emphasis in original.) In the Interest of A. R., 302

Ga. App. 702, 710 (1) (c) (691 SE2d 402) (2010). The mother’s contention that

someone other than herself is caring for her children does not satisfy the requirement

that she meets the test of being able to meet her own parenting obligations “standing

alone.” Id.

      3. Citing OCGA §§ 15-11-20214 and 15-11-233 (b) (3), the mother argues that

the trial court erred in terminating her parental rights despite DFACS’s failure to




      14
         OCGA § 15-11-202 provides, inter alia, that DFCS shall make reasonable
efforts to preserve or reunify families: “(1) Prior to the placement of an alleged
dependent child in DFCS custody to prevent the need for removing him or her from
his or her home; or (2) To eliminate the need for removal and make it possible for a
child alleged to be or adjudicated as a dependent child to return safely to his or her
home at the earliest possible time.” (Emphasis supplied.) OCGA § 15-11-202 (a).

                                          16
make “reasonable efforts” to reunite the family by providing her with transportation

services for visitation.15 We disagree.

      It is clear from the Juvenile Code “that OCGA § 15-11-202 pertains to

dependency proceedings, not termination proceedings. Termination proceedings are

a separate matter and are governed by Article 4 of the Juvenile Code. See OCGA §

15-11-260 et seq.” In the Interest of E. M., 347 Ga. App. 351, 359 (3) (a) (819 SE2d

505) (2018). OCGA § 15-11-233,16 which is within the dependency section of the

Juvenile Code, does not contain a “reasonable efforts” provision. As noted above, the

mother never appealed the dependency findings.

      OCGA § 15-11-310 (5), however, contains a “reasonable efforts” requirement

pertaining to termination proceedings, providing, in pertinent part, that the juvenile




      15
          Although the mother alleges other deficiencies in DFACS’s reunification
efforts, she fails to support those contentions with argument or with citation to the
record or authority. These contentions have been abandoned. See Court of Appeals
Rule 25 (c) (2).
      16
         OCGA § 15-11-233 (b) (3) provides that “[t]ermination of parental rights
may not be in the best interests of a child adjudicated as a dependent child when:
. . . DFCS has not provided to the family of such child services deemed necessary for
his or her safe return to his or her home, consistent with the specific time frames for
the accomplishment of the case plan goals.”

                                          17
court determine whether “reasonable efforts to remedy the circumstances have been

unsuccessful or were not required[.]”

      Here, the mother’s case manager testified that she referred the mother to a

service that provided psychological, parental fitness, and substance abuse

assessments, and that no transportation was required as this service offered home

visits. She additionally testified that she referred the mother for drug screens, and the

mother never told her that she needed transportation assistance in that regard. The

case manager did testify that, although DFACS would occasionally provide

transportation to visitations, on two occasions, the mother requested transportation

services the same day as her scheduled visitation with the children, but that, because

of the short timeline, DFACS was unable to provide transportation.

      The juvenile court’s order found that at times the mother had access to

transportation to assist with reunification and at times she did not, but also found that

the mother was “resistant to family preservation services” and “did not utilize

referrals for services to reunify with the children,” although DFACS continued to

provide them. On this basis, it found that DFACS’s efforts to promote permanency,

avoid foster care, preserve and reunify the family were reasonable. Given that on

appeal from a termination order, it is the role of the juvenile court, rather than this

                                           18
Court, to weigh the evidence and resolve issues of credibility or conflicting evidence,

see In the Interest of L. B., 356 Ga. App. 488, 491 (2) (847 SE2d 861) (2020), we find

no error.

      4. The mother additionally contends in various enumerations that the

termination of her parental rights violated her constitutional rights and that the

juvenile court erred in allowing protected patient-therapist testimony that “violat[ed]

the equal protection clause of the United States Constitution.” However, she failed

to show that she raised any constitutional arguments below or obtained a ruling from

the juvenile court on any constitutional claims.

      “A constitutional issue cannot be considered when asserted for the first time

on appeal but must be clearly raised in the trial court and distinctly ruled upon there.

. . . Thus, as the arguments were neither raised nor ruled upon below, we do not

undertake such exercise on appeal.” (Citation and punctuation omitted.) Cockerham

v. Cockerham, 359 Ga. App. 891, 901 (6) (860 SE2d 163) (2021).

      In sum, for the reasons outlined above, the juvenile court’s order is affirmed

as to M. C. and A. B., and vacated and remanded with direction as to K. B.

      Judgment affirmed in part and vacated and remanded in part. Miller, P. J., and

Pipkin, J., concur.

                                          19